Citation Nr: 1208003	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected right ankle disability.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974 and from February 1975 to December 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In November 2008, the Veteran presented oral testimony in support of his claim at a hearing before a Decision Review Officer (DRO) sitting at the Muskogee RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.  

The record reveals that the Veteran requested a videoconference hearing with a member of the Board in conjunction with his appeal.  See the Veteran's February 2009 substantive appeal.  However, in subsequent statements dated in March 2009 and January 2010, the Veteran indicated that he no longer wished to participate in such a hearing.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Additional evidence has been associated with the Veteran's claims folder since the RO's most recent adjudication of the Veteran's claim.  This evidence was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  



Preliminary Note

The Board observes that the Veteran has consistently asserted that his bilateral knee disorders are secondary to his service-connected right ankle disability.  See statements from the Veteran dated in May 2008, February 2009, March 2009 and January 2010 as well as statements from the Veteran's representative dated in March 2010 and February 2012.  Indeed, the Veteran has specifically stated that his bilateral knee disorders are not the result of an in-service disease or injury.  See a statement from the Veteran dated in May 2008.  

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  

However, as will be discussed below, the Board is granting the Veteran's claims under the theory of secondary service connection.  Accordingly, the laws and regulations relating to direct service connection will not be discussed and the Board will analyze the Veteran's claims under the theory of secondary service connection only.  Since the Veteran's claims for service connection are being granted to the fullest extent, the Veteran is not prejudiced by the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's right knee disorder is proximately due to his service-connected right ankle disability.  

2.  The evidence of record reflects that the Veteran's left knee disorder is proximately due to his service-connected right ankle disability.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right knee disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Entitlement to service connection for a right knee disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Veteran's service connection claims are being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Secondary Service Connection

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

Discussion

Since the Veteran's claims for service connection for right and left knee disorders deal with congruent facts analyzed under identical laws and regulations, in the interest of economy, the Board will discuss them together.  

In the present case, it is uncontroverted that the Veteran has been diagnosed with osteoarthritis of both knees and has undergone multiple surgeries on each knee.  See e.g., a December 2007 x-ray report from A.H., M.D., and private and VA surgery reports dated in December 2008 and March 2011.  Further, in the April 2008 rating decision, the RO established service connection for a right ankle disability.  Accordingly, elements (1) and (2) for secondary service connection have been demonstrated with respect to both claims.  

Concerning crucial element (3), evidence of a nexus between the Veteran's bilateral knee disorders and his service-connected right ankle disability, the Board observes that the only nexus opinion of record is favorable to the Veteran's claim.  

Initially, the Board observes that a January 2008 VA outpatient treatment record reflects the Veteran's assertion that his service-connected right ankle disability aggravates his bilateral knee disorder.  See a January 2008 VA outpatient treatment record.  However, the Court has held that a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  Swann v. Brown, 5 Vet. App. 229 (1993); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the nexus evidence within the January 2008 VA outpatient treatment record is of little probative value.  

Crucially, in a November 2008 statement, R.W.N., D.O., the Veteran's private orthopedist, noted the Veteran's assertions that his service-connected right ankle disability resulted in an altered gait which caused repeated falls and twisting his knees.  Thereafter, R.W.M., D.O., stated his belief that the Veteran's bilateral knee disorders were due to his service-connected right ankle disability.  See a November 2008 statement from R.W.N., D.O.  

The Board notes that R.W.N., D.O., did not review the Veteran's complete VA claims file prior to providing the November 2008 nexus opinion.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court has also held that, when considering the probative value of a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In the present case, while R.W.N., D.O., did not review the Veteran's complete VA claims file prior to providing the November 2008 opinion, it appears that he was apprised of the Veteran's medical history as it pertained to his right ankle and bilateral knee disorders, as he had treated the Veteran for these orthopedic disorders since at least December 2005.  Accordingly, the Board concludes that R.W.N., D.O., was apprised of the Veteran's relevant medical history as it pertains to his claims for service connection for bilateral knee disorders, and the private treatment records from R.W.N., D.O., dated from December 2005 to November 2008, include discussions of the Veteran's medical regime, and are consistent with the remainder of the evidence in the claims file.  As such, the Board finds that the November 2008 nexus opinion from R.W.N., D.O., is adequate for the purposes of this decision.  

There is no nexus evidence weighing against the Veteran's claim.  Accordingly, element (3), medical nexus, has been demonstrated.

In conclusion, for the reasons and bases expressed above, the Board finds that evidence of record is favorable to the Veteran's claims of entitlement to service connection for right and left knee disorders.  Accordingly, service connection is warranted with respect to both issues.  


ORDER

Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected right ankle disability, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right ankle disability, is granted, subject to the laws and regulations controlling the award of monetary benefits.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


